UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 95.81% (Cost $401,195,613) Asset Management & Custody Banks 6.84% Bank of New York Mellon Corp. (NY) 440,284 20,530,443 Northern Trust Corp. (IL) 70,000 5,135,200 State Street Corp. (MA) 189,000 15,520,680 Data Processing & Outsourced Services 1.53% Metavante Technologies, Inc. (WI) (I) 122,298 2,708,901 Total Systems Services Inc. (GA) 282,101 6,516,533 Diversified Banks 11.49% Comerica, Inc. (MI) 297,865 12,992,871 U.S. Bancorp. (MN) 640,774 21,754,277 Wachovia Corp. (NC) 364,738 14,199,250 Wells Fargo & Co. (CA) 594,909 20,232,855 Other Diversified Financial Services 8.30% Avenue Bank (TN) (B) 300,000 2,034,000 Bank of America Corp. (NC) 478,260 21,210,831 Citigroup, Inc. (NY) 200,225 5,650,349 JPMorgan Chase & Co. (NY) 442,930 21,061,321 Regional Banks 60.35% AmericanWest Bancorp. (WA) 369,271 4,497,721 Ameris Bancorp. (GA) 98,337 1,551,758 Bancorp.South, Inc. (MS) 75,000 1,839,000 Bank of the Ozarks, Inc. (AR) 110,450 2,686,144 Banner Corp. (WA) 41,525 1,072,591 BB&T Corp. (NC) 344,846 12,511,013 Beverly National Corp. (MA) 97,500 1,935,375 Boston Private Financial Holdings, Inc. (MA) 15,000 342,450 Bridge Capital Holdings (CA) (I) 129,784 2,790,356 Camden National Corp. (ME) 129,000 4,178,310 Capital City Bank Group, Inc. (FL) (L) 74,543 2,177,401 Cascade Bancorp. (OR) 136,740 1,763,946 City Holding Co. (WV) 41,459 1,592,855 City National Corp. (CA) 213,377 12,136,884 CoBiz, Inc. (CO) 320,486 4,582,950 Colonial BancGroup, Inc. (The) (AL) 806,207 12,657,450 Columbia Bancorp. (OR) 50,091 762,385 Cullen/Frost Bankers, Inc. (TX) 418,270 22,770,619 DNB Financial Corp. (PA) 78,515 1,138,467 East West Bancorp., Inc. (CA) 565,150 13,597,509 Eastern Virginia Bankshares, Inc. (VA) 100,000 1,927,000 ECB Bancorp., Inc. (NC) 65,000 1,690,000 F.N.B. Corp. (PA) (L) 245,049 3,815,413 First Horizon National Corp. (TN) 140,050 3,034,883 First Midwest Bancorp., Inc. (IL) 143,800 4,486,560 First National Lincoln Corp. (ME) 146,499 2,160,860 First Regional Bancorp. (CA) (I) 419,000 8,493,130 Glacier Bancorp., Inc. (MT) 496,921 9,247,700 Hancock Holding Co. (MS) 248,750 10,323,125 Harleysville National Corp. (PA) 151,897 2,301,240 Heritage Financial Corp. (WA) 100,000 2,035,000 Heritage Oaks Bancorp. (CA) 19,000 223,250 Huntington Bancshares, Inc. (OH) 625,215 8,409,142 Page 1 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2008 (unaudited) IBERIABANK Corp. (LA) 60,000 3,084,600 Independent Bank Corp. (MI) 329,935 4,592,695 International Bancshares Corp. (TX) 220,370 4,570,474 KeyCorp (OH) 262,000 6,851,300 Lakeland Financial Corp. (IN) 144,802 3,207,364 Marshall & Ilsley Corp. (WI) 401,894 11,212,843 M&T Bank Corp. (NY) 211,157 19,377,878 MB Financial, Inc. (IL) 156,100 4,854,710 Northrim Bancorp., Inc. (AK) 77,232 1,605,653 North Valley Bancorp. (CA) 150,000 1,917,000 Pinnacle Financial Partners, Inc. (TN) (I) 55,000 1,229,250 PNC Financial Services Group, Inc. (PA) 310,178 20,353,880 Prosperity Bancshares, Inc. (TX) 260,895 7,500,731 Provident Bankshares Corp. (MD) 168,558 3,494,207 Regions Financial Corp. (AL) 225,893 5,701,539 S&T Bancorp., Inc. (PA) 154,700 4,812,717 Signature Bank (NY) 82,611 2,768,295 Smithtown Bancorp., Inc. (NY) (L) 49,500 1,038,510 Southcoast Financial Corp. (SC) (I) 68,789 932,091 Sterling Bancshares, Inc. (TX) 530,150 5,317,404 SunTrust Banks, Inc. (GA) 255,976 17,649,545 SVB Financial Group (CA) (I) 304,700 14,747,480 Synovus Financial Corp. (GA) 582,950 7,700,770 TCF Financial Corp. (MN) 398,166 8,461,028 TriCo Bancshares (CA) 53,000 946,050 Univest Corp. (PA) 200,218 5,205,668 Valley National Bancorp. (NJ) (L) 105,267 2,131,657 Westamerica Bancorp. (CA) (L) 40,000 1,980,800 Wilmington Trust Corp. (DE) 177,550 6,191,169 Zions Bancorp. (UT) 348,553 19,079,791 Thrifts & Mortgage Finance 7.29% Astoria Financial Corp. (NY) 75,865 2,062,011 Benjamin Franklin Bancorp., Inc. (MA) 15,000 200,550 Berkshire Hills Bancorp., Inc. (MA) 341,224 8,110,894 FirstFed Financial Corp. (CA) (I)(L) 12,727 533,898 Flushing Financial Corp. (NY) 20,000 319,800 Hingham Institute for Savings (MA) 80,000 2,454,400 Hudson City Bancorp., Inc. (NJ) 292,810 4,796,228 LSB Corp. (MA) 65,000 1,050,400 People's United Financial, Inc. (CT) 878,576 14,839,149 Sovereign Bancorp., Inc. (PA) 83,400 1,039,998 United Financial Bancorp., Inc. (MA) 140,000 1,561,000 Washington Mutual, Inc. (WA) 292,312 5,822,855 WSFS Financial Corp. (DE) 20,628 1,099,472 Credit Par value Issuer, description rating (A) Value Capital preferred securities 0.92% (Cost $5,860,912) Other Diversified Financial Services 0.92% Preferred Term Securities XXV, Ltd., Zero Coupon, 6-22-37 (Cayman Islands) (F) None $3,000 2,502,600 Preferred Term Securities XXVII 3/22/2038 Zero Coupon, 3-22-38 (Cayman Islands) (F) None 3,000 3,028,500 Number of Exercise Expiration Issuer Contracts Price Date Value Purchased options 0.00% (Cost $23,100) Options 0.00% First Horizon National Corp. (Call) 350 15 May 08 3,500 Page 2 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2008 (unaudited) Interest Maturity Par value Issuer, description, maturity date rate date Value Short-term investments 5.34% (Cost $32,167,534) Certificates of Deposit 0.01% Country Bank for Savings 5.640% 08-30-08 $2 1,610 First Bank Richmond 3.690 12-05-10 17 17,016 First Bank System, Inc. 4.889 05-02-08 4 4,260 First Federal Savings Bank of Louisiana 2.980 12-07-09 3 2,847 Framingham Cooperative Bank 3.750 09-10-09 3 3,401 Home Bank 4.150 12-04-10 16 16,275 Hudson Savings 4.800 04-20-09 2 1,785 Machias Savings Bank 3.540 05-24-09 2 1,672 Middlesex Savings Bank 5.120 08-17-08 2 1,652 Midstate Federal Savings and Loan Assn. 4.250 05-27-08 2 1,737 Milford Bank 3.400 05-27-09 2 1,666 Milford Federal Savings and Loan Assn. 3.650 02-28-08 2 1,683 Mount McKinley Savings Bank 4.030 12-03-09 2 1,565 Mount Washington Bank 5.000 05-31-08 2 1,666 Natick Federal Savings Bank 4.590 08-31-08 2 1,683 Newburyport Bank 3.400 10-20-08 2 1,777 Newtown Savings Bank 3.750 05-30-09 2 1,674 OBA Federal Savings Bank 4.600 06-15-09 1 1,146 Plymouth Savings 3.590 04-21-09 2 1,730 Randolph Savings Bank 4.000 09-13-09 2 1,714 Salem Five Bank 3.060 12-17-08 2 1,614 Sunshine Federal Savings and Loan Assn. 5.000 05-10-09 2 1,692 Joint Repurchase Agreement 3.43% Repurchase Agreement with Barclays Plc Inc. dated 01-31-2008 at 1.750% to be repurchased at $20,653,348 on 02-01-2008, collateralized by $12,159,823 U.S, Treasury Inflation Indexed Bond, 3.675%, due 04-15-2028 (valued at $21,065,040, including interest) 1.750 20,652 20,652,000 Interest rate Shares Cash Equivalents 1.90% John Hancock Cash Investment Trust (T)(W) 4.29% (Y) 11,443,669 11,443,669 Total investments (Cost $439,247,159) 102.07% Other assets and liabilities, net (2.07%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category, as a percentage of the net assets of the Fund. Page 3 John Hancock Bank and Thrift Opportunity Fund Notes to Schedule of Investments January 31, 2008 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $2,034,000 or 0.34% of the Fund's net assets as of January 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $439,247,159. Gross unrealized appreciation and depreciation of investments aggregated $192,580,497 and $17,437,770, respectively, resulting in net unrealized appreciation of $175,142,727. Notes to Schedule of Investments - Page 1 John Hancock Bank and Thrift Opportunity Fund Summary of written options outstanding on January 31, 2008 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS City National Corp. 200 $60 05-19-08 $35,000 Written options for the three months ended January 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 3 $492 Options written 450 105,798 Options expired (253) (66,491) Outstanding, end of period 200 $39,799 Summary of written options Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees and/or by retaining a portion of interest on the investment of any cash received as collateral. Options The Fund may purchase and sell put and call options on securities (whether or not it holds the securities in its portfolio). When the Fund writes a put or call option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently marked-to-market to reflect the current market value of the option written. If an option expires or if the Fund enters into an offsetting purchase option, the Fund realizes a gain (or loss if the cost of an offsetting purchase option exceeds the premium received when the option was written). If a written call option is exercised, the Fund realizes a gain or loss from the sale of the underlying security with the proceeds of the sale increased by the premium originally received. If a written put option is exercised, the amount of the premium originally received reduces the cost of the security that the Fund purchases upon exercise of the option. When the Fund purchases a put or call option, the premium paid by the Fund is included in the Portfolio of Investments and subsequently marked-to-market to reflect the current market value of the option. If the purchased option expires, the Fund realizes a loss for the cost of the option. If the Fund enters into a closing sale transaction, the Fund realizes a gain or loss, depending on whether proceeds from the closing sale transaction are greater or less than the original cost of the option. If the Fund exercises a call option, the cost of the securities acquired by exercising the call is increased by the premium paid to buy the call. If the Fund exercises a put option, it realizes a gain or loss from the sale of the underlying security and the proceeds from such sale are decreased by the premium originally paid. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease the Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bank and Thrift Opportunity Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
